Citation Nr: 0808589	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for epididymitis, 
currently rated as 0 percent disabling.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to August 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2003, a statement 
of the case was issued in February 2004, and a substantive 
appeal was received in February 2004.   

The veteran also filed a notice of disagreement in regards to 
a claim for service connection for post traumatic stress 
disorder (PTSD).  The claim was granted by way of a February 
2004 RO rating decision.  As the granting of service 
connection constituted a complete grant of the claim, the 
issue is not before the Board.  

The Board notes that the veteran submitted a partially 
favorable decision from the Social Security Administration 
(SSA).  The RO contacted the SSA on several occasions to 
determine whether it had medical records in their possession 
that might assist the veteran.  It informed the RO (in 
February 2007 and July 2007) that it had no medical records 
on file.  

The issue of entitlement to service connection for carpal 
tunnel syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected epididymitis is manifested by 
scrotal pain (including occasional pain during ejaculation 
and urination); it does not require 
long-term drug therapy, 1-2 hospitalizations per year and/or 
intermittent intensive management.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected epididymitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7525 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated May 2002.  The RO also provided duty to assist 
notices in April 2006 and November 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008).   Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran was provided with the rating criteria in a February 
2004 statement of the case.  He indicated, through numerous 
correspondences (including a November 2006 statement in 
support of the claim) that he was aware of the evidence 
needed to substantiate his claim.  Moreover, in the veteran's 
February 2008 brief, the veteran's representative 
demonstrated that it also was aware of the rating criteria.        

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates, the 
RO sent the veteran an April 2006 notice that fully complied 
with Dingess.   

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations, obtained medical opinions as to the 
severity of disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected epididymitis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran's service-connected epididymitis has been rated 
by the RO under the provisions of Diagnostic Code 7525.  
Under this regulatory provision, epididymitis is to be rated 
as a urinary infection.  A 10 percent rating is warranted for 
long-term drug therapy, 1-2 hospitalizations per year and/or 
infections that require intermittent intensive management.  A 
30 percent rating is warranted for recurrent symptomatic 
infections requiring drainage/frequent hospitalizations 
(greater than 2 times per year) and/or infections requiring 
continuous intensive management.  

Other potentially applicable rating criteria include those 
pertaining to voiding dysfunction and urinary frequency.  

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  For continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence, a 60 percent rating is 
warranted when the disability requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  A 40 percent rating is 
warranted when the disability requires the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 20 percent rating is warranted when the disability 
requires absorbent materials which must be changed less than 
2 times per day.  

For urinary frequency, a 40 percent rating is warranted for 
daytime voiding intervals of less than one hour, or; 
awakening to void five or more times per night.  A 20 percent 
rating is warranted for daytime voiding intervals between one 
and two hours, or; awakening to void three to four times per 
night.  A 10 percent rating is warranted for daytime voiding 
intervals between two and three hours, or; awakening to void 
two times per night.  

The veteran underwent an ultrasound of his scrotum in June 
2002.  It revealed a 3 mm. simple cyst on the left 
epididymitis; and a minimal right sided hydrocele.  The 
impression was that it was a normal sonogram of the testicle 
and scrotal contents.  In July, the examiner noted that the 
testes were descended bilaterally.  There were no hernias.  
The left upper sac had a 2 mm. nodule.  The veteran reported 
it to be very painful.  There was no ecchymosis.  

The veteran underwent a VA examination in January 2003.  He 
complained that over the past ten years, the pain in his 
testicles has gone from intermittent to constant.  He also 
reported that the pain is more intense.  The pain becomes 
worse upon standing or any kind of physical exertion.  He 
stated that he must wear a testicular support whenever doing 
any physical activity.  The discomfort is more on the right 
than the left.  

Upon examination, there was mild to moderate tenderness of 
both epididymides, right side more than the left.  The area 
of tenderness was mainly near the superior pull of the 
testicle.  Otherwise the genital examination was normal.  

The veteran underwent another VA examination in August 2006.  
He reported that during the day, he urinates approximately 12 
times at intervals of one hour.  At night, he urinates twice, 
at intervals of four hours.  He also reported trouble 
starting urination; weak urine flow; and some urinary 
incontinence which does not require a pad or any absorbent 
material.  He does not require an appliance.  He did not 
report any symptoms of weakness, fatigue, loss of appetite, 
or recurrent urinary tract infections.  He has not required 
any procedures for his genitourinary problem; and there have 
been no hospitalizations over the past 12 months.  He is not 
on dialysis regularly.  The veteran reported that the 
functional impairment is in sexual relations.  There is pain 
with erections, ejaculations, and urination.  He once again 
complained that he must use an athletic supporter for 
activities or lifting objects.  

The examiner reported that an examination of the veteran was 
performed in the presence of a chaperone.  The findings 
showed a normal penile examination with tender right 
testicular examination without evidence of hydrocele or mass.  
There was no evidence of testicular atrophy.  CBC results 
were within normal limits.  The CHEM 12 test results were 
within normal limits.  The urinalysis was absent of protein, 
sugar, RBC, hyaline casts and granular casts.  

The examiner responded to the RO's question regarding whether 
a right hydrocele is still present by stating that "The 
right hydrocele is not present."  In response to the RO's 
inquiry regarding the veteran's voiding dysfunction, the 
examiner stated that "there is a voiding dysfunction of pain 
with voiding which can be attributed to the chronic 
epididymo-orchitis."  

There are no outpatient treatment notes for epididymitis from 
July 2002 to May 2007.  In May 2007, the veteran reported 
pain in the right testicle.  He reported that he occasionally 
has pain with sexual intercourse; and that he was seen by 
urology approximately five years earlier.  He stated that he 
was only instructed to apply warm compresses and scrotal 
support.  The May 2007 examiner offered a urology referral; 
but the veteran declined.  

The veteran has alleged (in a November 2006 Statement in 
Support of the Claim) that he has been on drug therapy for 
over 25 years.  The Board notes that the recent VA outpatient 
treatment reports fail to show any evidence of long-term drug 
therapy for epididymitis.  There is no dispute that the 
veteran has been on medication for a lengthy period of time.  
However, the outpatient treatment reports reflect that the 
medications are for his mood (PTSD), low back pain, to help 
him get to sleep, and for sexual activity (for non-service 
connected erectile dysfunction).  There is also no evidence 
of 1-2 hospitalizations per year or intermittent intensive 
management.  In fact, there is no treatment from July 2002 to 
May 2007 (at which time the veteran declined a referral to 
urology).  

The veteran asserts that his epididymitis should be rated 
based on his frequent urination and incontinence.  The Board 
notes that although the August 2006 VA examiner stated that 
there was a voiding dysfunction which could be attributed to 
the chronic epididymo-orchitis, the voiding dysfunction he 
described was of "pain with voiding."  He did not attribute 
the veteran's alleged urinary incontinence and frequency to 
his epididymitis.  In fact, the Board notes that the 
complaints of urinary incontinence and frequency are limited 
to the August 2006 examination report.  They do not appear 
anywhere else in the outpatient treatment records.  

Since these symptoms have not been attributed to his service 
connected disability, he cannot be rated on these symptoms.  

The Board also acknowledges the veteran's contention that the 
examiner who conducted the August 2006 examination falsely 
reported that he actually examined the veteran.  The Board 
has reviewed the examination report an on its face it appears 
fully adequate for rating purposes.  The examiner reported 
examination findings in detail, and the Board noted that a 
male genital examination was reportedly conducted in the 
presence of a chaperone.  The Board finds no support for the 
veteran's allegations regarding the inadequacy of this 
examination. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for epididymitis must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for epididymitis is not 
warranted.  To this extent, the appeal is denied.  


REMAND

The Board notes that the veteran served on active duty from 
June 1976 to August 1993.  He filed several claims with the 
VA in October 1993.  A claim for service connection for 
carpal tunnel syndrome was not one of these claims.  It 
appears that, in June 1994, the veteran attempted to amend 
his claim to include carpal tunnel syndrome.  A rating 
decision was issued in June 1994; but it did not address the 
issue of service connection for carpal tunnel syndrome.  

The service medical records do not show any findings 
attributed to carpal tunnel syndrome.  However, they do 
include evidence of two injuries to the veteran's left hand.  
Specifically, they show that the veteran sustained an injury 
to his left hand in August 1977 when he dropped a safe on it.  
He incurred abrasions to his 4th and 5th digits.  X-rays 
results were within normal limits.   

The veteran also incurred an injury to his left hand in April 
1990 (while working on his car).  The 4th digit of his left 
hand was swollen and tender to palpation and movement. 

The Board also notes that the recent medical evidence 
contains a diagnosis of bilateral carpal tunnel syndrome.  
The recent medical evidence also refers to pain and numbness 
in the veteran's hands that has existed for years (since 
1993).

The Board finds that the veteran incurred at least two 
documented injuries to his hands; that he filed an amended 
claim for service connection within one year of being 
discharged from service; and that he has a current diagnosis 
of bilateral carpal tunnel syndrome.  As such, the Board 
finds that the veteran is entitled to a VA examination for 
the purpose of determining the etiology of his carpal tunnel 
syndrome.  



Accordingly, the case is REMANDED for the following actions:

1.   The veteran should be afforded a VA 
examination for the purpose of 
determining the etiology of the veteran's 
carpal tunnel syndrome.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records and post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should be asked whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that that the veteran's 
carpal tunnel syndrome began during or is 
causally linked to any incident of 
service, to include documented injuries.  
The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for bilateral carpal tunnel 
syndrome.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


